The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the 08/08/2022 Request for Continued Examination (RCE) with amended claims filed in Application 17/113,703 by Lee et al. for “METHODS, APPARATUS AND SYSTEMS FOR INTERFERENCE MANAGEMENT IN A FULL DUPLEX RADIO SYSTEM”, which was filed on 12/07/2020. 

Response to Amendment
Per the 08/08/2022 Amendment:   
Claims 1-136  are cancelled.
Claims 137-138, 147-148 are amended.
Claims 157-160 are newly added.
Therefore, claims 137-160 are pending.

Reasons for Allowance
Claims 137-160 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

Cheng et al. (US20130194984A1), Fig. 1,  steps 101-102, paragraphs 43-45, teaches determiing interference degree during full duplex transmission on time and frequency resources between a site device and UE (i.e. time-frequency resources for communications between a first WTRU and a second WTRU. Furthermore, Fig. 1,  steps 101-102, paragraphs 43-45, teach obtaining information regarding a degree of interference associated with communicating in uplink/downlink direction.

Wang et al. (US20130194981A1), Fig. 19, step 1908, paragraph 72, teach muting transmission and reception (i.e. configuring for an interference avoiding) on muted component carriers (i.e. TF resource structure) based on obtained information associated with an interference condition (steps 1902, 1904).)

KAZMI et al. (US20180007724A1) is directed to communicating using any one of a set of at least three communication modes comprising at least a cellular communication mode, a Device-to-Device, D2D, half -duplex communication mode, and a D2D full-duplex communication mode. For example, Fig. 3, steps 301-303, 307, paragraphs 62-68, 76, teach wireless devices 121 and 122 (i.e. a first WTRU and second WTRU) implementing D2D full-duplex communications. Furthermore, Fig. 3,  steps 305, 306, paragraphs 71-74, teach obtaining, by the wireless device (121/122), a communication indicating the selection of D2D full-duplex when a criteria is met. Moreover, Fig. 3, step 307, paragraphs 76-79, teach performing D2D full-duplex communications based upon the information received in step 306, wherein the D2D full duplex criteria being met comprises self-interference suppressing capabilities.

Wang et al. (US20160234003A1) is directed to a full duplex process comprising configuring a first logic cell and a second logic cell for the RBS by specifying a first downlink/uplink (DL/UL) configuration corresponding to the first logic cell and a second, different DL/UL configuration corresponding to the second logic cell. For example, Fig. 4, step 352, paragraph 39, teach muting DL or UL traffic data transmission to avoid collision (i.e. interference) caused by simultaneous data transmissions.

Stirling-Gallacher et al. (US20170257184A1) is directed to performing link adaptation by establishing, using a first serving point, a multi-user full duplex mode wherein the multi-user full duplex mode enables a downlink to a first wireless device and an uplink from a second wireless device. For example, Fig. 1, in light of Fig. 5(b), step 534, and Fig. 5(c) step 554, paragraphs 40-43, teach adjusting transmission power levels (TPLs) in a full duplex mode of operation.

	Sahlin et al. (US20160278117A1) is directed to determining that a transmit subframe is to be shortened, relative to the predetermined number of symbol intervals and, in response to this determination, shortening transmission of the transmit subframe (Abstract). Particularly Fig. 16, step 1630, paragraph 74, teach shortening transmission of transmit subframe by omitting one or more symbols at beginning of subframe interval.

	KARJALAINEN et al. (US20130223294A1) is directed to a selection being made from at least a full duplex operating mode in which the wireless device can transmit and receive simultaneously on the same frequency band and a non full duplex operating mode (Abstract). More particularly, Fig. 3, paragraphs 43-45, teach selecting either a half duplex mode or a full duplex mode and transmitting an indication of selected preferred mode and rank and at least one channel quality indicator.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “determining, by the WTRU, whether a scheduled transmission of any of information or control signaling in the second communication direction would overlap with the at least one of the timeslots associated with the SS transmission or the PBCH transmission in the first communication direction; and transmitting, by the WTRU, the information or control signaling in one or more timeslots of the second communication direction, on condition that the scheduled transmission of any of the information or control signaling would not overlap with the at least one of the timeslots associated with the SS transmission or the PBCH transmission in the first communication direction.” (as recited in claims 137, 147); ‘determining, by the WTRU, whether a scheduled transmission of any of information or control signaling in the second communication direction would overlap with the at least one of the timeslots associated with the SS transmission or the PBCH transmission in the first communication direction; and not transmitting the information or control signaling in one or more timeslots of the second communication direction, on condition that the scheduled transmission of any of the information or control signaling would overlap with the at least one of the timeslots associated with the SS transmission or the PBCH transmission in the first communication direction.” (claims 159 and 160).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Double Patenting
Patent Number US10243720B2 belongs to the same Patent Family and teaches information that is relevant to the current Application, because they present inventions that are similar to the current Application, and the inventive entity is the same as the current Application. However, a double patenting rejection does not need to be applied, because their claims are sufficiently distinct, and because it would not have been obvious to configure not transmitting the information or control signaling in one or more timeslots of the second communication direction, on condition that the scheduled transmission of any of the information or control signaling would overlap with the at least one of the timeslots associated with the SS transmission or the PBCH transmission in the first communication direction
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412